  Case 20-41532-bem                     Doc 7 Filed 10/02/20 Entered 10/03/20 02:13:12                                   Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Michael Bivens                                                    Social Security number or ITIN        xxx−xx−1305
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Georgia
Court website: www.ganb.uscourts.gov                                                    Date case filed for chapter 7 9/29/20
Case number:          20−41532−bem


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or
access charges may apply. A free automated response system is available at 866−222−8029 (Georgia Northern). You must
have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                        About Debtor 1:                                     About Debtor 2:
1. Debtor's full name                   Michael Bivens
2. All other names used in the
   last 8 years
3. Address                     3250 River Rd NE
                                        Dalton, GA 30721−7221
4. Debtor's attorney                    Dan Saeger
                                        Saeger & Associates, LLC
   Name and address                     Suite D
                                        706 S Thornton Ave
                                        Dalton, GA 30720

                                        Contact phone (706) 529−5566
                                        Email: dan@whitfieldcountylaw.com
5. Bankruptcy trustee                   Thomas D. Richardson                                Contact phone 706−291−8853
                                        Brinson, Askew, Berry, et al.
   Name and address                     P. O. Box 5007
                                        Rome, GA 30162−5007
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 20-41532-bem                         Doc 7 Filed 10/02/20 Entered 10/03/20 02:13:12                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 4
Debtor Michael Bivens                                                                                                          Case number 20−41532−bem


6. Bankruptcy clerk's office                    M. Regina Thomas                                                  Office Hours: 8:00 a.m. − 4:00 p.m.
                                                Clerk of Court
    Documents in this case may be filed                                                                           Court website: www.ganb.uscourts.gov
    at this address. You may inspect all        Room 339, Federal Building
    records filed in this case at this office   600 East First Street
    or online at www.pacer.gov.                                                                                   Contact phone 706−378−4000
                                                Rome, GA 30161−3187

7. Meeting of creditors                         November 19, 2020 at 01:40 PM                                     Location:

    Debtors must attend the meeting to          The meeting may be continued or adjourned to Meeting will be telephonic. To attend,
    be questioned under oath. In a joint        a later date. If so, the date will be on the court Dial: 877−928−9915 and enter: 6981387,
    case, both spouses must attend.
    Bring a copy of this notice with you.       docket.                                            when prompted for participation code.
    Creditors may attend, but are not
    required to do so. Cellular phones          TO THE DEBTOR: Bring an original government issued
    and other devices with cameras are          photo ID and confirmation of social security number. Provide
    not allowed in the building.                the Trustee a copy of your most recently filed tax return seven
                                                days prior to the meeting, but DO NOT FILE WITH THE
                                                COURT.


8. Presumption of abuse                         The presumption of abuse does not arise.

    If the presumption of abuse arises,
    you may have the right to file a
    motion to dismiss the case under 11
    U.S.C. § 707(b). Debtors may rebut
    the presumption by showing special
    circumstances.


9. Deadlines                                    File by the deadline to object to discharge                       Filing deadline: 1/19/21
                                                or to challenge whether certain debts are
    The bankruptcy clerk's office must          dischargeable:
    receive these documents and any
    required filing fee by the following
    deadlines.                                  You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                         Filing deadline: 30 days after the conclusion of
                                                The law permits debtors to keep certain property as       the meeting of creditors
                                                exempt. If you believe that the law does not authorize an
                                                exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a proof
                                                of claim now. If it later appears that assets are available to pay creditors, the clerk will send
    Please do not file a proof of claim         you another notice telling you that you may file a proof of claim and stating the deadline.
    unless you receive a notice to do so.


11. Creditors with a foreign                    If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                                United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                                be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                                You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                                believe that the law does not authorize an exemption that the debtors claim, you may file
                                                an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                                object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 2
       Case 20-41532-bem                      Doc 7 Filed 10/02/20 Entered 10/03/20 02:13:12                                            Desc Imaged
                                                   Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 20-41532-bem
Michael Bivens                                                                                                         Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-6                                                  User: bennettm                                                              Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: 309a                                                             Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                  Recipient Name and Address
db                        Michael Bivens, 3250 River Rd NE, Dalton, GA 30721-7221
tr                        Thomas D. Richardson, Brinson, Askew, Berry, et al., P. O. Box 5007, Rome, GA 30162-5007
23239468                  Jose Ranguel, 1121 Walker Rd, Chatsworth, GA 30705-5934
23239469                  Kevin Ragsdale, DDS, PO Box 1949, Dalton, GA 30722-1949

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: dan@whitfieldcountylaw.com
                                                                                        Sep 30 2020 21:33:00      Dan Saeger, Saeger & Associates, LLC, Suite D,
                                                                                                                  706 S Thornton Ave, Dalton, GA 30720
ust                    + Email/Text: ustpregion21.at.ecf@usdoj.gov
                                                                                        Sep 30 2020 21:35:00      Office of the United States Trustee, 362 Richard
                                                                                                                  Russell Building, 75 Ted Turner Drive, SW,
                                                                                                                  Atlanta, GA 30303-3315
23239465                  EDI: CAPITALONE.COM
                                                                                        Oct 01 2020 01:13:00      Capital One/Wal Mart, 15000 Capital One Dr,
                                                                                                                  Richmond, VA 23238-1119
23239466               + Email/Text: mediamanagers@clientservices.com
                                                                                        Sep 30 2020 21:33:00      Client Services, Inc., 3451 Harry S Truman Blvd,
                                                                                                                  Saint Charles, MO 63301-9816
23239467                  Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Sep 30 2020 21:33:00      Credit Acceptance Corporation, PO Box 551888,
                                                                                                                  Detroit, MI 48255-1888
23239470                  Email/Text: bankruptcy@republicfinance.com
                                                                                        Sep 30 2020 21:36:00      Republic Finance Inc., 1275 N Glenwood Ave,
                                                                                                                  Dalton, GA 30721-2603

TOTAL: 6


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                            Signature:           /s/Joseph Speetjens
       Case 20-41532-bem                       Doc 7 Filed 10/02/20 Entered 10/03/20 02:13:12                                     Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 113E-6                                                  User: bennettm                                                          Page 2 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: 309a                                                         Total Noticed: 10



                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 29, 2020 at the address(es) listed
below:
Name                                  Email Address
Dan Saeger
                                      on behalf of Debtor Michael Bivens dan@whitfieldcountylaw.com

Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

Thomas D. Richardson
                                      trichardson@brinson-askew.com tdr@trustesolutions.net;Tdr82454@gmail.com;ctdr11@trustesolutions.net


TOTAL: 3
